Citation Nr: 0926111	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes and/or hypertension.  

4.  Entitlement to a compensable initial rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
bilateral hearing loss and tinnitus.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

This appeal also arises from a July 2004 rating decision, 
which awarded the Veteran service connection, with a 20 
percent initial rating effective February 26, 2004, for 
diabetes with erectile dysfunction and hypertension.  The 
Veteran subsequently initiated and perfected an appeal of 
this initial rating determination, requesting the award of a 
separate disability rating for his hypertension.  

The Board observes the Veteran also initiated appeals on the 
issues of service connection for a bilateral foot disability, 
and for increased ratings for peripheral neuropathy of the 
lower extremities.  However, those appeals were withdrawn by 
the Veteran in an April 2008 written statement, and are no 
longer before the Board.  See 38 C.F.R. § 20.204 (2008).  

In February 2009, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge, seated at the RO.  

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has presented competent evidence establishing 
a current diagnosis of bilateral hearing loss as a result of 
acoustic trauma sustained during military service.

2.  The Veteran has presented competent evidence establishing 
a current diagnosis of tinnitus as a result of acoustic 
trauma sustained during military service.

3.  The Veteran's hypertension is characterized by diastolic 
pressure predominantly less than 110, and systolic pressure 
predominantly less than 200, controlled by medication.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is the result of acoustic trauma 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2008).  

2.  Tinnitus is the result of acoustic trauma incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  

3.  The criteria for a separate 10 percent disability rating 
for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.119, 
4.104, Diagnostic Code 7101 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2003, December 2004, March and 
April 2006, and July 2008.  The letters provided information 
as to what evidence was required to substantiate the claims 
and of the division of responsibilities between VA and a 
claimant in developing an appeal.  The Board notes that the 
first such notice was afforded the Veteran in May 2003, prior 
to the August 2003 and July 2004 rating decisions on appeal.  
Moreover, the March 2006 letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date for any service 
connection claim granted by VA.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  The 
Court has held that in a claim for an increased initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
further notice is not required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The Board next finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
service treatment records, as well as VA and non-VA medical 
records.  The Veteran has also submitted additional medical 
records pertinent to his claims since the most recent 
supplemental statement of the case, issued in December 2008.  
However, because the Veteran waived consideration by the 
agency of original jurisdiction, this evidence may be 
considered by the Board in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2008).  With regard to the increased rating 
claim, the Veteran has been afforded VA examination on 
several occasions.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  


II. Service connection - Bilateral hearing loss and tinnitus

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
Service connection may also be awarded for certain 
disabilities, such as organic diseases of the nervous system, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  Use of 38 C.F.R. 
§ 3.385 to define a disability under 38 U.S.C.A. § 1110 as it 
pertains to hearing loss has been recognized by the Court as 
a reasonable interpretation of the statute.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran's service treatment records contain only a 
hearing acuity examination on service separation.  On 
audiological evaluation in September 1969, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
N/A
5
LEFT
0
5
0
N/A
5

Speech audiometry testing was not conducted.  On a concurrent 
report of medical history, the Veteran denied any hearing 
loss or related trouble of the ear.  

Upon receipt of his claim, a July 2003 VA medical examination 
was afforded him.  On audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
65
60
LEFT
10
10
60
75
70

His average pure tone threshold was 38dBs in the right ear, 
and 54dBs in the left.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 96 
percent in the left ear.  Tinnitus was also reported.  
Regarding the etiology of these disabilities, the examiner 
stated that because the Veteran's hearing was within normal 
limits on service separation, it was less likely than not his 
hearing loss and tinnitus were the result of acoustic trauma 
sustained during military service.  The examiner noted the 
Veteran was a general contractor following service, and 
likely had significant noise exposure therein.  

In August 2006, a letter was received from another soldier, 
M.W.F., who served with the Veteran.  Mr. F. stated that both 
during training and in combat in Vietnam, the Veteran was 
exposed to significant and sustained acoustic trauma, in the 
form of gunfire, explosions, helicopters, and related noises.  

In January 2008, the Veteran was examined by a VA physician 
who reviewed the Veteran's military history, including his 
combat participation, and concluded it was at least as likely 
as not the Veteran's hearing loss was the result of acoustic 
trauma during service.  

At his February 2009 personal hearing, the Veteran stated 
that he has experienced tinnitus and a decrease in hearing 
acuity since service.  He also described acoustic trauma on 
several occasions during service, in the form of gunfire, 
artillery, and explosions.  He stated that he rode in 
helicopters on several occasions.  

After considering the totality of the record, the Board finds 
the evidence tends to support the award of service connection 
for bilateral hearing loss and tinnitus.  According to the 
July 2003 VA examination results, the Veteran has a current 
diagnosis of both hearing loss, as defined at 38 C.F.R. 
§ 3.385, and tinnitus.  While the Veteran's service treatment 
records are negative for any evidence of acoustic trauma, the 
Board observes the Veteran has been awarded the Combat 
Infantryman's Badge and the Purple Heart, indicative of 
combat participation.  In Collette v. Brown [82 F.3d 389 
(Fed. Cir. 1996)], the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place, and 
circumstances of such service.  In the present case, the 
Veteran has stated he was consistently and repeatedly exposed 
to such acoustic trauma as gunfire, helicopter engines, 
explosions, and related noises of combat.  The Board finds 
these assertions consistent with the time, place, and 
circumstances of his service, and therefore credible.  

Nevertheless, a VA examiner opined in July 2003 that because 
the Veteran's service separation examination was negative for 
any indication of hearing loss, it was unlikely his current 
hearing loss and tinnitus were related to military service.  
In Hensley v. Brown [5 Vet. App. 155 (1993)], the United 
States Court of Appeals for Veterans Claims (Court) noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  In a January 2008 
opinion statement, a VA physician stated it was likely the 
Veteran's in-service acoustic trauma had in fact resulted in 
his current hearing loss.  As the evidence is, in the least, 
in relative equipoise, the Board finds service connection for 
bilateral hearing loss and tinnitus is warranted in light of 
38 U.S.C.A. § 5107(b).  Service connection for these 
disabilities is therefore granted.  

III. Initial rating - Hypertension

The Veteran seeks a compensable initial rating for 
hypertension.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008). 

The Board observes that the Veteran's hypertension has 
already been recognized by VA as a residual of his service-
connected diabetes mellitus.  Generally, a Veteran is 
entitled to compensation for each separate and distinct 
manifestation attributable to the service-connected disease 
or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225 (1993).  Additionally, when rating 
diabetes, compensable complications of diabetes may be 
evaluated for separate ratings unless they are part of the 
criteria used to support a 100 percent evaluation.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1) (2008).  Thus, a 
separate compensable rating for the Veteran's hypertension 
may be granted as long as the symptomatology resulting 
therein does not overlap with that for which compensation has 
already been awarded for his diabetes.  See 38 C.F.R. § 4.14 
(2008).  

Hypertension is generally rated under Diagnostic Code 7101, 
for hypertensive vascular disease.  This Code provides for a 
10 percent evaluation for diastolic pressure predominantly 
100 or more, or systolic pressure of 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2008).  

The Board observes that the Veteran has received frequent VA 
medical treatment on both an inpatient and outpatient basis 
in the past several years, resulting in voluminous medical 
records.  In such situations, the Board must review all 
evidence of record, but may limit its discussion only to that 
evidence specifically relevant to the issue on appeal.  See 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  In 
February 2008, a VA medical examination was afforded the 
Veteran.  He was noted to have been diagnosed with 
hypertension in approximately 1999, and was currently 
controlling his hypertension with several daily medications.  
On physical examination, his blood pressure was 120/76 
sitting, 100/60 lying down, and 110/74 standing.  

After considering the totality of the evidence, the Board 
finds the evidence supports a separate compensable rating of 
10 percent for the Veteran's hypertension.  According to the 
medical evidence, including the February 2008 VA examination 
report, the Veteran's hypertension requires control by daily 
medication; thus, he meets the requirements for a 10 percent 
rating under Diagnostic Code 7101.  However, the 
preponderance of the evidence is against the award of a 
separate disability rating in excess of 10 percent, as the 
Veteran has not displayed diastolic pressure of predominantly 
110 or more, or systolic pressure of predominantly 200 or 
more, as is required for a 20 percent rating.  According to 
VA outpatient treatment records, his blood pressure has been 
recorded as high as 151/84 in June 2002, 149/87 in April 
2003, 150/80 in December 2003, and 145/77 in February 2007.  
Most recently, it was 118/66 in October 2008.  At no time has 
the Veteran displayed diastolic pressure of predominantly 110 
or more, or systolic pressure of predominantly 200 or more; 
therefore, a 20 percent rating is not warranted.  
Additionally, because the Veteran has not displayed such a 
level of impairment since the effective date of the award of 
service connection for diabetes with hypertension, a staged 
rating is not warranted in the present case.  See Fenderson, 
supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  The applicable schedular criteria were 
discussed above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).   In this case, the Veteran has been 
granted a total disability rating based on individual 
unemployability due to service-connected disability effective 
October 1, 2005.  Prior to that date, the evidence does not 
demonstrate that his hypertension prevented him from 
obtaining and maintaining employment.  

The criterion for such an award of an extraschedular rating 
is a finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  Id.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake [22 Vet. App. 111 (2008)], the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
within the criteria found in the relevant Diagnostic Codes 
for the disability at issue.  The Veteran's hypertension has 
not resulted in any period of hospitalization during the 
pendency of this appeal, and is not shown to adversely affect 
his employability.  For these reasons, referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted at present.  

In conclusion, the evidence of record supports a separate 
compensable rating of 10 percent and no higher for the 
Veteran's hypertension resulting from his diabetes.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to a separate compensable rating of 10 percent 
and no higher for hypertension is granted.  


REMAND

The Veteran seeks service connection for coronary artery 
disease, to include as secondary to diabetes.  The Board 
notes the Veteran's diabetes has resulted in hypertension as 
a recognized complication.  Service connection may be awarded 
for any disability which is due to or the result of, or is 
otherwise aggravated by, a service-connected disability.  
38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The RO afforded the Veteran a November 2008 VA examination 
and medical opinion statement in order to determine the 
etiology of his coronary artery disease.  After examining the 
Veteran and reviewing his claims file, the examiner, a VA 
physician, stated in pertinent part that the Veteran's 
diabetes and hypertension likely did not cause his coronary 
artery disease.  The examiner based his opinion in part on 
the fact that both hypertension and diabetes were diagnosed 
subsequent to the Veteran's development of coronary artery 
disease, and his 1999 myocardial infarction.  However, the 
examiner did not discuss what role, if any, the Veteran's 
hypertension and/or diabetes played in possibly aggravating 
his coronary artery disease.  See 38 C.F.R. § 3.310 (2008); 
Allen, supra.  The Board therefore finds the November 2008 
opinion statement to be inadequate, and further development 
is required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA medical 
expert in cardiology to determine the 
etiology of the Veteran's coronary artery 
disease, status post myocardial 
infarction.  The Veteran need not be 
personally examined unless such 
examination is found necessary by the 
examiner in order to address the questions 
below.  

After reviewing the claims file and 
examining the Veteran, if necessary, the 
examiner should note any and all current 
cardiovascular disabilities demonstrated 
by the competent evidence of record.  For 
any such disabilities, the examiner should 
state whether such disability is at least 
as likely as not the result of, or is 
otherwise aggravated by, a service-
connected disability, to include diabetes 
and/or hypertension.  The examiner must 
provide a complete rationale for any 
opinion expressed.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


